DETAILED ACTION
This action is in response to applicant’s amendment received on January 4th, 2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jacobs (U.S. Patent 4,750,492).
	Jacobs discloses a device comprising a first button (24’), a locking member (20), a second button (A), and a suture (S) disposed between the first and second buttons. The first button includes a base portion and a locking loop (see figure below). The base portion includes a proximal surface, a distal surface, and one opening (28) extending therethrough, wherein the locking loop extends from the distal surface of the base portion in an axial direction and wherein the opening is sized to frictionally retain the suture to inhibit relative movement of the suture and the first button (the suture is frictionally retained between element 20 and 24’ preventing movement of the suture relative to element 24’). The second button include an opening (16) extending therethrough. The locking member includes an aperture (22) sized to receive the locking loop (see Figure 6) such that the locking loop is slidably engageable with the locking loop, wherein the locking loop and the locking member are sized such that a portion of . 

    PNG
    media_image1.png
    291
    275
    media_image1.png
    Greyscale




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jacobs (U.S. Patent 4,750,492) in view of Holmes (U.S. Publication 2008/0208252).
	Jacobs discloses the invention as claimed except for the buttons being made from titanium, PEEK, or poly-L-lactic acid. Holmes teaches a device comprising a first .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Jacobs (U.S. Patent 4,750,492) in view of Bonutti (U.S. Patent 5,921,986).
Jacobs discloses the invention as discussed above further comprising a passing device (needle 11 is being interpreted as a passing device). Jacobs fails to disclose the device further comprising a drill bit and a drill guide. Bonutti teaches a device comprising a first button, a second button, and a suture (see Figure 2), wherein the device further comprises a drill bit (210) and a drill guide (204) in order to drill a bore through a bone. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of Jacobs further comprising a drill bit and a drill guide in view of Bonutti in order to drill a bore through a bone. 
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs (U.S. Patent 4,750,492) in view of Bonutti (U.S. Patent 5,921,986) further in view of Donate (U.S. Publication 25013/0030480).
The device of Jacobs as modified by Bonutti discloses the invention as claimed except for the device further comprising a bone plate and a bone screw. Donate teaches a device comprising a first button (24), a second button (22), and a suture (40), . 
 Allowable Subject Matter
Claims 2-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed January 4th, 2022 have been fully considered but they are not persuasive. The applicant’s argument that the Jacobs reference does not disclose a locking loop is not persuasive. A broadest reasonable definition of a “loop” is “something shaped like or suggestive of a loop” (www.merriam-webster.com) or “a ring or curved piece used to form a fastening, handle, or catch” (www.merriam-webster.com). Element 25 is clearly a loop/ring/curved shaped element extending around the outer surface of element 24’ to form a fastening/catch. Therefore, the Jacobs reference clearly discloses an element that meets the limitations of a locking loop in the claims as presented. The applicant’s argument that the Jacobs reference does not frictionally retainable between said locking member and said locking loop… (emphasis added by the examiner). If one so desired a suture thread could be passed along the inner surface of element 20 such that when element 24’ is passed through element, the suture could be frictionally retained between the locking member and the locking loop if one so desired (see figured provided below). Therefore, the Jacobs reference discloses a device capable of performing the functional limitation of the claims as presented.  

    PNG
    media_image2.png
    327
    442
    media_image2.png
    Greyscale

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Woodall whose telephone number is (571) 272-5204. The examiner can normally be reached on Monday-Friday 8am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICHOLAS W WOODALL/Primary Examiner, Art Unit 3775